         Case 1:20-cr-00061-RMB Document 16
                                         15 Filed 05/08/20
                                                  05/07/20 Page 1 of 1




                                                                   May 7, 2020
BY EMAIL AND ECF
                                               Application granted.
The Honorable Richard M. Berman                Conference adjourned to July 13, 2020
United States District Judge                   at 10:30 a.m.
Southern District of New York                  Time is excluded pursuant to the Speedy
500 Pearl Street                               Trial Act for the reasons set forth in this
New York, NY 10007                             letter.

RE:    United States v. Mikal Leahr
       20 Cr. 61 (RMB)
                                                   5/8/2020
Dear Judge Berman:

        I write on behalf of my client, Mikal Leahr, with the consent of the Government, to
respectfully request a 60-day adjournment of the conference in the above-referenced case.

         The disruption caused by the COVID-19 pandemic has hampered our ability to meet with
Mr. Leahr, review discovery, and discuss his defense in this case. It has also hampered our
ability to collect necessary records and discuss a disposition with the government. In
consequence, we respectfully request that the Court adjourn the conference currently scheduled
for May 11 for 60 days to allow counsel and Mr. Leahr adequate time to prepare and discuss the
case with each other and the Government.

       The Government requests that time from May 11 until the adjourn date be excluded from
any Speedy Trial calculations. On behalf of Mr. Leahr, I consent to that request. A similar
request for an adjournment and the exclusion of time has been made by all defendants in Mr.
Leahr’s case in front of Judge Stein, 19 Cr. 913 (SHS).

       Thank you for your time and consideration of this matter.

                                                            Respectfully submitted,
                                                                  /s/              .
                                                            Peggy Cross-Goldenberg
                                                            Supervising Trial Attorney
                                                            Federal Defenders of New York
                                                            646-588-8323
                                                            Peggy_cross-goldenberg@fd.org
       Cc: AUSA Kevin Sullivan
